NOT DESIGNATED FOR PUBLICATION

                                            No. 121,979

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           RORY FOSTER,
                                            Appellant,

                                                   v.

                                        STATE OF KANSAS,
                                            Appellee.


                                  MEMORANDUM OPINION

       Appeal from Allen District Court; DAVID WILLIAM ROGERS, judge. Opinion filed January 8,
2021. Affirmed.


       James R. Campbell, of Coffman & Campbell, LLC, of Burlington, for appellant.


       Jacqie Spradling, assistant county attorney, and Derek Schmidt, attorney general, for appellee.


Before GREEN, P.J., MALONE, J., and MCANANY, S.J.


       PER CURIAM: Rory Foster appeals the trial court's denial of his K.S.A. 60-1507
motion for ineffective assistance of counsel. Foster, a Jamaican national, told his counsel
that he wanted to speak to the Jamaican consulate and then his counsel contacted the
consulate. But Foster claims his counsel was ineffective for not telling the trial court that
Foster wanted to speak to the Jamaican consulate. Because the issue is not properly
before this court, we affirm the trial court's denial of Foster's motion.


       Foster is a Jamaican citizen who came to the United States when he was 12 years
old. In April 2008, a jury convicted Foster of the following: first-degree murder, in

                                                   1
violation of K.S.A. 2005 Supp. 21-3401; rape, in violation of K.S.A. 2005 Supp. 21-
3502(a)(1)(A); aggravated kidnapping, in violation of K.S.A. 2005 Supp. 21-3421;
aggravated arson, in violation of K.S.A. 2005 Supp. 21-3719; aggravated criminal
sodomy, in violation of K.S.A. 2005 Supp. 21-3506; aggravated battery, in violation of
K.S.A. 2005 Supp. 21-3414; and criminal threat, in violation of K.S.A. 2005 Supp. 21-
3419. State v. Foster, 290 Kan. 696, 698, 233 P.3d 265 (2010).


       Three trial attorneys were appointed in succession to represent Foster: David
Clark, John Gillette, and finally Mike Brown, who was Foster's attorney at trial. Foster
asked each of his attorneys to contact the Jamaican consulate. After Foster was convicted
and our Supreme Court upheld his conviction, Foster filed a K.S.A. 60-1507 motion
claiming ineffective assistance of counsel.


       The trial court held a preliminary hearing and an evidentiary hearing on Foster's
K.S.A. 60-1507 motion. Foster's first attorney, Clark, testified that he (1) contacted the
Jamaican consulate; (2) explained to the consulate that Foster was from Jamaica and a
Jamaican citizen; (3) told them that Foster was charged with a crime in the United States
and was in the Allen County jail; and (4) told them that Foster wanted someone from the
consulate to contact him.


       Foster's second attorney, Gillette, also testified that he contacted the Jamaican
consulate. He testified that the consulate responded, "just let us know how it turns out."
Gillette said, "In fact, I was somewhat put off that they didn't seem to really care."
Gillette then testified that he updated Foster with "a complete list of everything pertaining
to Jamaica and every official." Gillette said that he gave Foster nine pages of contact
information, including contact information for the Prime Minister of Jamaica, for the
Ministry of Foreign Affairs, for the Minister of Justice, and for the Attorney General's
department.


                                              2
       Foster's final trial attorney, Brown, testified that he did not contact the Jamaican
consulate, but he did learn from previous counsel that they had contacted the consulate.
None of the attorneys heard back from the Jamaican consulate. Clark and Brown testified
that they did not know if the Jamaican consulate ever contacted Foster directly.


       After the evidentiary hearing, the trial court issued an opinion denying the motion.


       Foster timely appeals.


Has Foster Properly Raised His Ineffective Assistance of Counsel Claim on Appeal?


       Foster appeals from the trial court's denial of his K.S.A. 60-1507 motion. Foster
alleges that his trial counsel was ineffective for failing to tell the court about Foster's
attempts to contact the Jamaican consulate. The State first argues that Foster cannot raise
the issue for the first time on appeal. The State then argues that the governing
international agreement did not require Foster's counsel to tell the court about Foster's
request for consular aid. Thus, the State argues that Foster's counsel did not err.


       Issues not raised before the trial court cannot be raised on appeal. State v. Kelly,
298 Kan. 965, 971, 318 P.3d 987 (2014).


       There are several exceptions to the general rule that a new legal theory may not be
asserted for the first time on appeal, including the following: (1) the newly asserted
theory involves only a question of law arising on proved or admitted facts and is finally
determinative of the case; (2) the consideration of the theory is necessary to serve the
ends of justice or to prevent denial of fundamental rights; and (3) the judgment of the trial
court may be upheld on appeal despite its reliance on the wrong ground or having
assigned a wrong reason for its decision. State v. Phillips, 299 Kan. 479, 493, 325 P.3d
1095 (2014). Supreme Court Rule 6.02(a)(5) (2020 Kan. S. Ct. R. 34) requires an

                                               3
appellant to explain why an issue that was not raised below should be considered for the
first time on appeal. In State v. Williams, 298 Kan. 1075, 1085, 319 P.3d 528 (2014), the
Supreme Court held that litigants who fail to comply with this rule risk a ruling that the
issue is improperly briefed, and the issue will be deemed waived or abandoned.
Afterwards, our Supreme Court held that Rule 6.02(a)(5) would be strictly enforced.
State v. Godfrey, 301 Kan. 1041, 1044, 350 P.3d 1068 (2015).


       Foster's argument on appeal differs substantially from his argument to the trial
court. In Foster's amended motion, he alleged that his trial counsel was ineffective
because his trial counsel did not contact the Jamaican consulate. After an evidentiary
hearing, the trial court ruled that Foster's trial counsel contacted the Jamaican consulate.
Now on appeal Foster concedes that his attorneys contacted the Jamaican consulate.
Instead, Foster claims that his trial counsel was ineffective for not telling the court that
Foster wanted to speak with the Jamaican consulate. (Appellant's Brief, 4.) This issue
cannot be raised for the first time on appeal. Kelly, 298 Kan. at 971. The general rule that
a new legal theory cannot be raised on appeal has exceptions, but they do not apply here
for two reasons.


       First, Foster must satisfy Rule 6.02(a)(5) to raise this new legal theory on appeal.
Godfrey, 301 Kan. at 1044. The final sentence of Rule 6.02(a)(5) says the following, "If
the issue was not raised below, there must be an explanation why the issue is properly
before the court." Supreme Court Rule 6.02(a)(5) (2020 Kan. S. Ct. R. 35). Foster's
appellate brief did not explain why this court should consider the issue for the first time
on appeal. Rather, Foster simply argues the merits of his allegation of ineffective
assistance of counsel. Also, after the State raised a lack of explanation in its brief, Foster
failed again to proffer any reason why this court should hear his claim in a reply brief.
Thus, Foster's arguments are fatally flawed.




                                               4
       Second, even if Foster had acknowledged that he was raising a new issue, none of
the exceptions would apply. While the new theory is solely a question of law based on
proven or admitted facts, the issue is not finally determinative of the case. See State v.
Richmond, 289 Kan. 419, 429, 212 P.3d 165 (2009). If Foster prevails on appeal, the
remedy would be a remand for further proceedings. The third exception, that the court
was right for the wrong reason, does not fit with Foster's claim.


       The second exception also does not apply because Foster was not denied the only
fundamental right that he claims, his right to effective counsel. His right to counsel is
only denied if his attorneys are ineffective. See State v. Cheatham, 296 Kan. 417, 429-30,
292 P.3d 318 (2013). As outlined in the following paragraphs, Foster fails to show that
his attorneys were ineffective.


       When the trial court conducts an evidentiary hearing on claims of ineffective
assistance of counsel, the appellate courts review the trial court's factual findings using a
substantial competent evidence standard. Appellate courts review the trial court's legal
conclusions based on those facts applying a de novo standard of review. State v. Butler,
307 Kan. 831, 853, 416 P.3d 116 (2018).


               "[To] prevail on a claim of ineffective assistance of trial counsel, a criminal
       defendant must establish (1) that the performance of defense counsel was deficient under
       the totality of the circumstances, and (2) prejudice, i.e., that there is a reasonable
       probability that the jury would have reached a different result absent the deficient
       performance. Sola-Morales v. State, 300 Kan. 875, 882, 335 P.3d 1162 (2014) (relying on
       Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh.
       denied 467 U.S. 1267 [1984])." State v. Salary, 309 Kan. 479, 483, 437 P.3d 953 (2019).


       Judicial scrutiny of counsel's performance in a claim of ineffective assistance of
counsel is highly deferential and requires consideration of all the evidence before the
judge or jury. The reviewing court must strongly presume that counsel's conduct fell

                                                      5
within the broad range of reasonable professional assistance. Kelly, 298 Kan. at 970. To
establish prejudice, the defendant must show a reasonable probability that, but for
counsel's deficient performance, the outcome of the proceeding would have been
different, with a reasonable probability meaning a probability sufficient to undermine
confidence in the outcome. State v. Sprague, 303 Kan. 418, 426, 362 P.3d 828 (2015).


       Foster claims that his counsel was ineffective because counsel never told the court
that Foster wanted to invoke his rights under the Vienna Convention on Consular
Relations, April 24, 1963, art. 36, 21 U.S.T. 77, 101, T.I.A.S. No. 6820. Both the United
States and Jamaica are signatories to this treaty. Article 36(1)(b) states the following:


       "[If the foreign national] so requests, the competent authorities of the receiving State
       shall, without delay, inform the consular post of the sending State if, within its consular
       district, a national of that State is arrested or committed to prison or to custody pending
       trial or is detained in any other manner. Any communication addressed to the consular
       post by the person arrested, in prison, custody or detention shall also be forwarded by the
       said authorities without delay. The said authorities shall inform the person concerned
       without delay of his rights under this sub-paragraph."


       Foster asserts that the "authorities" referred to in the treaty include the court of the
jurisdiction. But this court has previously identified state prosecutors as the competent
authorities. State v. Rosas, 28 Kan. App. 2d 382, 391, 17 P.3d 379 (2000) (prosecutors
should be aware of treaty and inform foreign nationals of their rights under treaty); State
v. Ameen, 27 Kan. App. 2d 181, 184, 1 P.3d 330 (2000) ("State prosecutors should
become aware of the treaty's provisions and adhere to them."). Nevertheless, Foster
claims that if only defense counsel had properly informed the court, then the court would
have called the Jamaican consulate. Foster does not explain how a trial court judge could
call a consulate on behalf of a criminal defendant and still comply with the Kansas Code
of Judicial Conduct. Kansas Supreme Court Rule 601B, Canon 2, Rule 2.2 (2020 Kan. S.
Ct. R. 448) states the following: "A judge shall uphold and apply the law, and shall

                                                     6
perform all duties of judicial office fairly and impartially." Foster's assertion that the trial
court would have or could have contacted the Jamaican consulate is purely speculative.


       And Foster piles one speculation on top of another when he asserts that the
Jamaican consulate would be more likely to respond to a judge. Without citation, Foster
states the following:


       "The court's communication carries with it the imprimatur of the State and commands
       greater respect and authority. A foreign consulate is far more likely to ignore a request for
       assistance from a private attorney, as apparently happened in this case, than it would a
       request from a court."


       Again, Foster assumes a particular behavior on no evidence. Foster further
assumes that intervention from the Jamaican consulate would have led to a more
favorable outcome. But Foster never describes how the outcome of his jury trial would
have been different if he had spoken with the Jamaican consulate. "Courts should not
roam the unfenced fields of speculation." Ameen, 27 Kan. App. 2d at 184. Foster makes
only speculative and conclusory assertions that he would have had a more favorable
outcome if not for his attorneys' ineffective assistance.


       In conclusion, none of the exceptions apply to allow Foster to raise this issue for
the first time on appeal. Consideration of the theory is not necessary to prevent the denial
of a fundamental right, in this case the right to counsel. Foster's right to effective counsel
was not denied. The plain language of Article 36(1)(b) places an obligation on
"competent authorities," not defense attorneys. But his attorneys contacted the Jamaican
consulate anyway. Counsel's performance was not deficient. In fact, Clark and Gillette
went above and beyond for their client. Further, any prejudice arising from a failure to
communicate with the trial court is purely speculative. Thus, the fundamental rights



                                                    7
exception does not apply, and the general rule prevails. Foster may not raise a new legal
theory on appeal and this issue is not properly before the court.


       For the preceding reasons, we conclude that the trial court properly denied Foster's
motion.


       Affirmed.




                                             8